DETAILED ACTION
Status
This Office Action is responsive to claims filed for No. 17/496,682 on October 7, 2021. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
The information disclosure statements (IDS’s) submitted on 04/04/2022 and 07/20/2022 were filed. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 9, 13 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10503310 in view of Weinraub (US 20170024010 A1) and Kaplan et al. (US 11331938 B1), hereinafter Kaplan.

Present Application 
U.S. Patent No. 10503310
1. An assistive device, comprising:
a haptic feedback interface comprising a plurality of haptic elements;
a first circuitry configured to receive sensor data of a three-dimensional (3D)) real-world area within a first proximity range of the assistive device from a plurality of different types of sensors that are communicatively coupled to the assistive device, wherein the sensor data is associated with the first proximity range of the assistive device;
a second circuitry configured to:
determine a plurality of objects within the first proximity range based on the received sensor data;
receive an input to select a mode from a plurality of defined modes in the assistive device;
based on the selected mode, the second circuitry is further configured to determine each of the plurality of objects as a relevant object or a non-relevant object to obtain a set of relevant objects and a set of non-relevant objects;
determine a scaling factor based on the first proximity range and the selected mode;





adjust sizes of the set of relevant objects to map the set of relevant objects with a set of haptic elements of the plurality of haptic elements of the haptic feedback interface, wherein the sizes of the set of relevant objects are adjusted based on the scaling factor and a count of the set of the relevant objects; and

a haptic feedback generator configured to generate a touch-discernible feedback on the haptic feedback interface based on the mapping of the set of relevant objects in the adjusted sizes with the set of haptic elements.
1. An assistive device, comprising: 
a haptic feedback interface comprising a plurality of haptic elements; 
a first circuitry configured to receive sensor data of a three-dimensional (3D) real-world area from a plurality of different types of sensors that are communicatively coupled to the assistive device, wherein the sensor data is associated with a first proximity range of the assistive device;

a second circuitry configured to: 









determine a scaling factor based on the first proximity range and a surface area of a defined region of the haptic feedback interface; and 
establish a mapping of a plurality of objects within the first proximity range to at least one haptic element of the plurality of haptic elements in the defined region of the haptic feedback interface; 
adjust sizes of the plurality of objects to map the plurality of objects to the at least one haptic element in the defined region of the haptic feedback interface, wherein the sizes of the plurality of objects are adjusted based on the scaling factor, and wherein the mapping is established based on the received sensor data; and 
a haptic feedback generator configured to generate a touch-discernible feedback on the haptic feedback interface based on the established mapping, wherein the touch-discernible feedback comprises a plurality of differential touch-discernible cues to discern a 3D arrangement of each object of the plurality of objects with respect to a position of a user of the assistive device.


	As shown by the above comparison, the limitations of claim 1 of the present application are fully encompassed by claim 1 of U.S. Patent No. 10503310, except for the italicized limitations.
However, in the same field of endeavor, guidance devices for the sensory impaired (Weinraub, paragraph [0001]), Weinraub teaches:
An assistive device (FIG. 4A), comprising:
	a haptic feedback interface comprising a plurality of haptic elements (See paragraph [0053], last 7 lines) and a plurality of defined regions (See paragraph [0082]: the different portions of the input/output touch surface 411 correspond to a plurality of defined regions); 
	a first circuitry (See FIG. 4B: the Examiner is interpreting 425 in combination with 424 as corresponding to a first circuitry) configured to receive sensor data (See paragraph [0037], last 5 lines; See paragraph [0060], lines 7-13; Therefore, the circuitry (i.e., communication unit 425) is capable of receiving the sensor data regarding the environment) of a three-dimensional (3D) real-world area within a first proximity range of the assistive device (See paragraph [0078], disclosing a series of ranges that define a first proximity range between a three-dimensional (3D) real-world area and the assistive device that the sensor data is obtained from) from a plurality of different types of sensors that are communicatively coupled to the assistive device (See paragraph [0041], disclosing a plurality of different types of sensors that are communicatively coupled to the assistive device that obtain sensor data of a three-dimensional (3D) real- world area within a first proximity range of the assistive device (“The environmental data may be obtained from a variety of different kind of sensors or other sensor data components)”), wherein the sensor data is associated with the first proximity range of the assistive device (See paragraph [0078], disclosing a series of ranges that define a first proximity range between a three-dimensional (3D) real- world area and the assistive device that the sensor data is obtained from);
a second circuitry (See paragraph [0060], lines 1-4; Therefore, the processing unit 424 corresponds to a second circuitry) configured to:
	determine a plurality of objects within the first proximity range based on the received sensor data (See paragraph [0042]: the Examiner is interpreting all of the objects that are obtained from the environmental data as corresponding to the claimed plurality of objects within the first proximity range);
	receive an input to select a mode from a plurality of defined modes in the assistive device (See paragraph [0043]: the input corresponds to the user touching an area of the input/output touch surface, which determines a current state, corresponding to a mode that is selected from a plurality of defined modes in the assistive device);
	based on the selected mode, the second circuitry is further configured to determine each of the plurality of objects as a relevant object or a non-relevant object to obtain a set of relevant objects and a set of non-relevant objects (See paragraphs [0042] and [0043]: determining whether to include environmental data in the model dependent on a current state of one or more output devices, corresponds to the claimed process obtaining a set of relevant objects (those included in the model) and a set of non-relevant objects (those excluded from the model));
	determine a scaling factor based on the first proximity range and the selected mode (See paragraph [0078], lines 1-17; See paragraph [0046], lines 1-7; Therefore the ranges correspond to different scaling factors. Each range maps an area of the input/output touch surface 411 touched by the user's hand as indicate by the hand 641 to a distance range, where a distance range corresponds to the claimed first proximity range and an area touched by the user’s hand corresponds to the claimed defined region. In other words, in order to appropriately scale the positions of objects to their respective locations on an area of the input/output touch surface 411 touched by the user's hand, the first proximity range and the selected mode must be considered in determining the scaling factor);
a haptic feedback generator (See paragraph [0053], last 7 lines; Therefore, to produce the tactile output on the input/output touch surface 411, the assistive device 101 must include a haptic feedback generator) configured to generate a touch-discernible feedback on the haptic feedback interface based on the mapping of the set of relevant objects with the set of haptic elements (See paragraph [0073], lines 1-4).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the assistive device (as claimed in claim 1 of Patent No. 10503310) by including the missing limitations (as claimed in claim 1 of the present application and taught by Weinraub). Specifically, by including the claimed process of obtaining a set of relevant objects and a set of non-relevant objects based on the selected mode, and then providing the haptic feedback using the set of relevant objects, would allow for the device to identify dangerous objects that are important to include in the haptic feedback interface to assist the user (See Weinraub, paragraph [0042]).
	Weinraub does not explicitly teach:
	wherein the sizes of the set of relevant objects are adjusted based on a count of the set of the relevant objects.
However, in the same field of endeavor, generating three dimensional indicators for the visually impaired (Kaplan, Abstract), Kaplan teaches:
	sizes of a set of relevant objects are adjusted based on a count of the set of the relevant objects (See column 6, line 61 – column 7, line 5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the assistive device (as claimed in claim 1 of Patent No. 10503310, and modified according to Weinraub) by including the missing limitations (as claimed in claim 1 of the present application and taught by Kaplan). Doing so would allow for interface to resize the relevant objects depending on the number of relevant objects so object sizes and positions are mapped for optimal reading by a visually impaired user (See Kaplan, column 6, line 61 – column 7, line 5).

Regarding Claim 2, claim 1 of U.S. Patent No. 10503310 in view of Weinraub and Kaplan teaches all of the elements of the claimed invention, as stated above. Furthermore, Weinraub teaches:
The assistive device according to claim 1, wherein the plurality of defined modes comprises a nature mode and a mobility mode (See paragraph [0043]: the various states include a plurality of defined modes, two of which may be interpreted as a nature mode and a mobility mode. For example, a state in which a larger area of the input/output touch surface is being touched may correspond to a nature mode and a state in which a smaller area of the input/output touch surface is being touched may be interpreted as a mobility mode).
In addition, the same motivation is used as the rejection for claim 1.

Regarding Claim 3, claim 1 of U.S. Patent No. 10503310 in view of Weinraub and Kaplan teaches all of the elements of the claimed invention, as stated above. Furthermore, Weinraub teaches:
The assistive device according to claim 2, wherein a resolution of the 3D real-world area within the first proximity range is higher when the selected mode is the nature mode (See paragraph [0043]: a state in which a larger area of the input/output touch surface is being touched may correspond to a nature mode in which more environmental data is included in the model) as compared to the mobility mode (See paragraph [0043]: a state in which a smaller area of the input/output touch surface is being touched may be interpreted as a mobility mode in which less environmental data is included).

Present Application 
U.S. Patent No. 10503310
1. An assistive device, comprising:
a haptic feedback interface comprising a plurality of haptic elements;
a first circuitry configured to receive sensor data of a three-dimensional (3D)) real-world area within a first proximity range of the assistive device from a plurality of different types of sensors that are communicatively coupled to the assistive device, wherein the sensor data is associated with the first proximity range of the assistive device;
a second circuitry configured to:
determine a plurality of objects within the first proximity range based on the received sensor data;
receive an input to select a mode from a plurality of defined modes in the assistive device;
based on the selected mode, the second circuitry is further configured to determine each of the plurality of objects as a relevant object or a non-relevant object to obtain a set of relevant objects and a set of non-relevant objects;
determine a scaling factor based on the first proximity range and the selected mode;





adjust sizes of the set of relevant objects to map the set of relevant objects with a set of haptic elements of the plurality of haptic elements of the haptic feedback interface, wherein the sizes of the set of relevant objects are adjusted based on the scaling factor and a count of the set of the relevant objects; and

a haptic feedback generator configured to generate a touch-discernible feedback on the haptic feedback interface based on the mapping of the set of relevant objects in the adjusted sizes with the set of haptic elements.
4. The assistive device according to claim 1, wherein the touch-discernible feedback comprises a plurality of differential touch-discernible cues to discern a 3D arrangement of each of the set of relevant objects with respect to a position of a user of the assistive device, wherein the touch-discernible feedback is independent of the set of non-relevant objects.
1. An assistive device, comprising: 
a haptic feedback interface comprising a plurality of haptic elements; 
a first circuitry configured to receive sensor data of a three-dimensional (3D) real-world area from a plurality of different types of sensors that are communicatively coupled to the assistive device, wherein the sensor data is associated with a first proximity range of the assistive device;

a second circuitry configured to: 









determine a scaling factor based on the first proximity range and a surface area of a defined region of the haptic feedback interface; and 
establish a mapping of a plurality of objects within the first proximity range to at least one haptic element of the plurality of haptic elements in the defined region of the haptic feedback interface; 
adjust sizes of the plurality of objects to map the plurality of objects to the at least one haptic element in the defined region of the haptic feedback interface, wherein the sizes of the plurality of objects are adjusted based on the scaling factor, and wherein the mapping is established based on the received sensor data; and 
a haptic feedback generator configured to generate a touch-discernible feedback on the haptic feedback interface based on the established mapping, 


wherein the touch-discernible feedback comprises a plurality of differential touch-discernible cues to discern a 3D arrangement of each object of the plurality of objects with respect to a position of a user of the assistive device.


	As shown by the above comparison, the limitations of claim 4 of the present application are fully encompassed by claim 1 of U.S. Patent No. 10503310, except for the italicized limitations. Furthermore, for the same reasons discussed above with regard to claim 1 of the present application, the limitations included in claim 1 are rendered obvious by Weinraub and Kaplan.
	Furthermore, regarding the italicized limitations of claim 4, Weinraub teaches:
	The assistive device according to claim 1, wherein the touch-discernible feedback comprises a plurality of differential touch-discernible cues to discern a 3D arrangement of each of the set of relevant objects with respect to a position of a user of the assistive device See paragraph [0078], lines 1-7; See paragraph [0079]; See paragraph [0081], lines 1-10), wherein the touch-discernible feedback is independent of the set of non-relevant objects (See paragraphs [0042] and [0043]: determining whether to include environmental data in the model dependent on a current state of one or more output devices, corresponds to the claimed process obtaining a set of relevant objects (those included in the model) and a set of non-relevant objects (those excluded from the model). Therefore, the touch-discernible feedback is independent of the set of non-relevant objects because they are not included in the model).
In addition, the same motivation is used as the rejection for claim 1.

Regarding Claim 9, claim 1 of U.S. Patent No. 10503310 in view of Weinraub and Kaplan teaches all of the elements of the claimed invention, as stated above. Furthermore, Weinraub teaches:
The assistive device according to claim 1, wherein the second circuitry is further configured to:
merge two or more nearby relevant objects in the set of relevant objects as one relevant object based on: the sensor data received in real time or near-real time from the plurality of different types of sensors worn by a user, the first proximity range selected on the assistive device, and the mode selected on the assistive device  (See paragraph [0037], lines 7-23; Therefore, to provide accurate and useful output to the user 102, the sensor data must be received in real time or near-real time from the plurality of different types of sensors worn by the user, the first proximity range selected on the assistive device, and the mode selected on the assistive device. Furthermore, since the haptic feedback corresponding to each object is depending on their position with respect to the user, if two objects are co-located with respect to the user, they will be merged as one relevant object); and
map the one relevant object to a corresponding haptic element of the set of haptic elements in the touch-discernible feedback (As discussed above, since the haptic feedback corresponding to each object is depending on their position with respect to the user, if two objects are co-located with respect to the user, they will be merged as one relevant object, and the one relevant object to a corresponding haptic element of the set of haptic elements in the touch-discernible feedback).
In addition, the same motivation is used as the rejection for claim 1.

Regarding Claim 13, claim 10 of U.S. Patent No. 10503310 in view of Weinraub and Kaplan teaches all of the elements of the claimed invention, as stated above. Furthermore, Weinraub teaches:
The assistive device according to claim 1, wherein the haptic feedback generator is further configured to dynamically update the touch-discernible feedback on the haptic feedback interface based on a change in a mode selection from the plurality of defined modes (See paragraphs [0042] and [0043]: therefore, depending on the selected mode (a larger touch area or a smaller touch area), the touch-discernible feedback on the haptic feedback interface is dynamically updated (to include more or less environmental data)).
In addition, the same motivation is used as the rejection for claim 1.

Regarding Claim 18, claim 1 of U.S. Patent No. 10503310 in view of Weinraub and Kaplan teaches all of the elements of the claimed invention, as stated above. Furthermore, Weinraub teaches:
The assistive device according to claim 1, further comprising a haptic feedback controller, wherein the haptic feedback controller is configured to re-assign a different shape to a sub-set of haptic elements that belongs to a common object-type based on a haptic input detected on at least one touch-discernible cue on the haptic feedback interface (See paragraph [0073], last eight lines: the haptic input corresponds to the user touching an area of the input/output touch surface 411; See paragraph [0043]: therefore, since the location of the objects depends on the area touched by the user, the haptic feedback controller is configured to re-assign a different shape to a sub-set of haptic elements that belongs to a common object-type based on a haptic input detected on at least one touch-discernible cue on the haptic feedback interface; For example, in FIG. 6A, if the user repositions their hand, the a sub-set of haptic elements that belongs to a common object-type (i.e., 644) will be re-assigned to a different shape (to a different object) depending on how the user repositions their hand).
In addition, the same motivation is used as the rejection for claim 1.

	Regarding Claim 19, the claim is substantially the same as claim 1, except directed to a method. Furthermore, claim 17 of U.S. Patent No. 10503310 is substantially the same as claim 1, except directed to a method. Therefore, for the same reasons discussed above with regard to claim 1, the limitations of claim 19 of the present application are fully encompassed by claim 17 of U.S. Patent No. 10503310, except for the italicized limitations discussed with regard to claim 1. Furthermore, for the same reasons discussed above with regard to claim 1 of the present application, the italicized limitations included in claim 1 are rendered obvious by Weinraub and Kaplan.

Regarding Claim 20, claim 17 of U.S. Patent No. 10503310 in view of Weinraub and Kaplan teaches all of the elements of the claimed invention, as stated above. Furthermore, Weinraub teaches:
The method according to claim 19, wherein the plurality of defined modes comprises a nature mode and a mobility mode  (See paragraph [0043]: the various states include a plurality of defined modes, two of which may be interpreted as a nature mode and a mobility mode. For example, a state in which a larger area of the input/output touch surface is being touched may correspond to a nature mode and a state in which a smaller area of the input/output touch surface is being touched may be interpreted as a mobility mode), and wherein a resolution of the 3D real-world area within the first proximity range is higher when the selected mode is the nature mode (See paragraph [0043]: a state in which a larger area of the input/output touch surface is being touched may correspond to a nature mode in which more environmental data is included in the model) as compared to the mobility mode (See paragraph [0043]: a state in which a smaller area of the input/output touch surface is being touched may be interpreted as a mobility mode in which less environmental data is included).
In addition, the same motivation is used as the rejection for claim 17.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10503310 in view of Weinraub and Kaplan.





Present Application 
U.S. Patent No. 10503310
5. The assistive device according to claim 4, wherein the touch-discernible feedback corresponds to at least one of a differential pressure-based, a differential temperature- based, a differential electric pulse-based, a differential raised shape pattern-based touch- discernible feedback, or a combination of different touch-discernible feedbacks.
2. The assistive device according to claim 1, wherein the touch-discernible feedback corresponds to at least one of a differential pressure-based, a differential temperature-based, a differential electric pulse-based, a differential raised shape pattern-based touch-discernible feedback, or a combination of different touch-discernible feedbacks.

	As shown by the above comparison, the limitations of claim 5 of the present application are fully encompassed by claim 2 of U.S. Patent No. 10503310. Furthermore, for the same reasons discussed above with regard to claim 4 of the present application, the limitations included in claim 4 are rendered obvious by Weinraub and Kaplan.

Claims 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10503310 in view of Weinraub and Kaplan.


Present Application 
U.S. Patent No. 10503310
6. The assistive device according to claim 1, wherein the second circuitry is further configured to identify an object-type of each of the plurality of objects present within the first proximity range of the assistive device based on the received sensor data, wherein the plurality of objects are determined as the relevant object or the non-relevant object further based on the identified object-type of each of the plurality of objects and the selected mode.
3. The assistive device according to claim 1, wherein the second circuitry is further configured to identify an object-type of each object of the plurality of objects within the first proximity range of the assistive device, wherein the object-type of each object is identified based on the received sensor data.


	As shown by the above comparison, the limitations of claim 6 of the present application are fully encompassed by claim 3 of U.S. Patent No. 10503310, except for the italicized limitations. Furthermore, for the same reasons discussed above with regard to claim 1 of the present application, the limitations included in claim 1 are rendered obvious by Weinraub and Kaplan.
	Furthermore, regarding the italicized limitations of claim 6, Weinraub teaches:
	The assistive device according to claim 1, wherein the second circuitry is further configured to identify an object-type of each of the plurality of objects present within the first proximity range of the assistive device based on the received sensor data (See paragraph [0016], lines 9-13; See paragraph [0050], lines 1-5), wherein the plurality of objects are determined as the relevant object or the non-relevant object further based on the identified object-type of each of the plurality of objects and the selected mode (See paragraph [0042], last six lines: the plurality of objects are determined as the relevant object or the non-relevant object further based on the identified object-type of each of the plurality of objects and the selected mode (depending on whether the object is a dangerous object or not)).
In addition, the same motivation is used as the rejection for claim 1.

Regarding Claim 7, claim 3 of U.S. Patent No. 10503310 in view of Weinraub and Kaplan teaches all of the elements of the claimed invention, as stated above. Furthermore, Weinraub teaches:
The assistive device according to claim 6, wherein the adjustment of the sizes of the set of relevant objects is further based on the object-type identified for each of the set of relevant objects of the plurality of objects present within the first proximity range (See Kaplan, column 6, line 61 – column 7, line 5; See Weinraub, FIG. 6A: each of the objects 644 and 645 has a particular size based on the object-type identified for each of the set of relevant objects of the plurality of objects present within the first proximity range; Therefore, in applying the adjustment of the sizes of the set of relevant objects taught by Kaplan, the object-type would also need to be taken into account to appropriately keep the relative sizes of the objects the same).
In addition, the same motivation is used as the rejection for claim 1.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10503310 in view of Weinraub and Kaplan.


Present Application 
U.S. Patent No. 10503310
8. The assistive device according to claim 7, wherein the haptic feedback generator is further configured to generate a plurality of differential touch-discernible cues in the touch-discernible feedback to discern different identified object-types of the set of relevant objects present within the first proximity range of the assistive device.
4. The assistive device according to claim 3, wherein the haptic feedback generator is further configured to generate the plurality of differential touch-discernible cues to discern the object-type of each object of the plurality of objects within the first proximity range of the assistive device.


	As shown by the above comparison, the limitations of claim 8 of the present application are fully encompassed by claim 4 of U.S. Patent No. 10503310, except for the italicized limitations. Furthermore, for the same reasons discussed above with regard to claim 7 of the present application, the limitations included in claim 8 are rendered obvious by Weinraub. Specifically, by applying the teachings of Weinraub to arrive at the set of relevant objects, the touch-discernible feedback to discern different identified object-types of the set of relevant objects present.
In addition, the same motivation is used as the rejection for claim 1.

Claim 10  is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10503310 in view of Weinraub and Kaplan.

Present Application 
U.S. Patent No. 10503310
10. The assistive device according to claim 1, wherein the second circuitry is further configured to generate a three-dimensional (3D)) digital model of the 3D real-world area within the first proximity range, based on the received sensor data and the selected mode on the assistive device, wherein the generated 3D digital model is utilized for the mapping of the set of relevant objects within the first proximity range to the set of haptic elements.
6. The assistive device according to claim 4, wherein the second circuitry is further configured to generate a three-dimensional (3D) digital model of the 3D real-world area within the first proximity range, wherein the 3D digital model is generated based on the received sensor data, and wherein the generated 3D digital model is utilized for the mapping of the plurality of objects within the first proximity range to the at least one haptic element of the plurality of haptic elements.


As shown by the above comparison, the limitations of claim 10 of the present application are fully encompassed by claim 6 of U.S. Patent No. 10503310. Furthermore, for the same reasons discussed above with regard to claim 1 of the present application, the limitations included in claim 1 are rendered obvious by Weinraub and Kaplan.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10503310 in view of Weinraub and Kaplan.

Present Application 
U.S. Patent No. 10503310
11. The assistive device according to claim 1, wherein the second circuitry is further configured to:
acquire a first template digital map of the 3D real-world area within the first proximity range of the assistive device from a server based on a position of the assistive device;
transform the first template digital map to a first template haptic map; and
update the first template haptic map with at least positional information of the set of relevant objects based on the sensor data of the 3D real-world area within the first proximity range of the assistive device received from the plurality of different types of sensors in real time or near-real time.
7. The assistive device according to claim 4, wherein the second circuitry is further configured to: 
acquire a first template map of the 3D real-world area within the first proximity range of the assistive device from a server, wherein the first template is acquired based on the position of the user; and 


update the first template map with at least positional information of the plurality of objects based on the sensor data of the 3D real-world area within the first proximity range of the assistive device, wherein the at least positional information of the plurality of objects is received from the plurality of different types of sensors in real time or near-real time.


	As shown by the above comparison, the limitations of claim 11 of the present application are fully encompassed by claim 7 of U.S. Patent No. 10503310, except for the italicized limitations. Furthermore, for the same reasons discussed above with regard to claim 1 of the present application, the limitations included in claim 1 are rendered obvious by Weinraub and Kaplan.
	Furthermore, regarding the italicized limitations of claim 11, Weinraub teaches:
The assistive device according to claim 1, wherein the second circuitry is further configured to:
acquire a first template digital map of the 3D real-world area within the first proximity range of the assistive device from a server based on a position of the assistive device (See paragraph [0044], lines 1-9; Therefore, in a client/server configuration, a model generated by another device (corresponding to a first template digital map of the 3D real-world area) would be acquired from a server. This acquiring is based on the position of the user because, as shown in FIG. 1 for example, "another device" would need to be relatively nearby the position of the user to provide the model of the 3D real-world area the user is in); 
transform the first template digital map to a first template haptic map (See paragraph [0044], lines 1-9; Therefore, upon receiving the model and then applying it to the haptic interface, the first template digital map is transformed to a first template haptic map); and
update the first template haptic map with at least positional information of the set of relevant objects (See paragraph [0046], lines 7-18; Therefore, the template map received from the server would be updated with at least positional information of the plurality of objects to indicate movement of the objects) based on the sensor data of the 3D real-world area within the first proximity range of the assistive device received from the plurality of different types of sensors in real time or near-real time (See paragraph [0037], lines 7-23; Therefore, to provide accurate and useful output to the user 102, the sensor data must be received in real time or near-real time from the plurality of different types of sensors worn by the user).
	In addition, the same motivation is used as the rejection for claim 1.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10503310 in view of Weinraub and Kaplan.

Present Application 
U.S. Patent No. 10503310
12. The assistive device according to claim 1, wherein the haptic feedback generator is further configured to dynamically update the touch-discernible feedback on the haptic feedback interface based on at least one of: a change in position of one or more movable objects of the set of relevant objects while the assistive device is stationary, a change in position the assistive device, or a change in a proximity range selection from the first proximity range to a second proximity range.
10. The assistive device according to claim 9, wherein the haptic feedback generator is further configured to dynamically update the touch-discernible feedback on the haptic feedback interface based on the update of the mapping, and wherein the updated touch-discernible feedback comprises a change in a relative position of at least one object of the plurality of objects with respect to the position of the user of the assistive device.


As shown by the above comparison, the limitations of claim 12 of the present application are fully encompassed by claim 10 of U.S. Patent No. 10503310. Furthermore, for the same reasons discussed above with regard to claim 1 of the present application, the limitations included in claim 1 are rendered obvious by Weinraub and Kaplan.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10503310 in view of Weinraub and Kaplan.

Present Application 
U.S. Patent No. 10503310
14. The assistive device according to claim 1, wherein the haptic feedback generator is further configured to output an audio feedback in combination with the touch-discernible feedback to enable non-visual discern of the 3D real-world area within the first proximity range of the assistive device by a user as the user moves from a first location to a second location in the 3D real-world area within the first proximity range in the selected mode.
11. The assistive device according to claim 1, wherein the haptic feedback generator is further configured to output an audio feedback in combination with the touch-discernible feedback to enable non-visual discernment of the 3D real-world area within the first proximity range of the assistive device by the user as the user moves from a first location to a second location in the 3D real-world area within the first proximity range.

As shown by the above comparison, the limitations of claim 14 of the present application are fully encompassed by claim 11 of U.S. Patent No. 10503310. Furthermore, for the same reasons discussed above with regard to claim 1 of the present application, the limitations included in claim 1 are rendered obvious by Weinraub and Kaplan.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10503310 in view of Weinraub and Kaplan.

Present Application 
U.S. Patent No. 10503310
15. The assistive device according to claim 1, further comprises a learning engine in a memory of the assistive device, wherein the second circuitry is further configured to determine one or more patterns in a plurality of user interactions on the haptic feedback interface over a period of time based on a track of a usage pattern of the assistive device by the learning engine in each selected mode of the plurality of defined modes.
12. The assistive device according to claim 1, further comprises a learning engine in a memory of the assistive device, wherein the second circuitry is further configured to determine at least one pattern in a plurality of user interactions on the haptic feedback interface over a period of time, and wherein the at least one pattern is determined based on a tracking of a usage pattern of the assistive device by the learning engine.


	As shown by the above comparison, the limitations of claim 15 of the present application are fully encompassed by claim 12 of U.S. Patent No. 10503310, except for the italicized limitations. Furthermore, for the same reasons discussed above with regard to claim 1 of the present application, the limitations included in claim 1 are rendered obvious by Weinraub and Kaplan. Specifically, by applying the teachings of Weinraub to arrive at selection of defined modes, the learning engine would be applied in each selected mode of the plurality of defined modes.
In addition, the same motivation is used as the rejection for claim 1.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10503310 in view of Weinraub and Kaplan.

Present Application 
U.S. Patent No. 10503310
16. The assistive device according to claim 15, wherein the second circuitry is further configured to adapt a shape of one or more haptic elements of the set of haptic elements in the touch-discernible feedback based on the determined one or more patterns.
13. The assistive device according to claim 12, wherein the second circuitry is further configured to adapt the mapping of the plurality of objects within the first proximity range to the at least one haptic element of the plurality of haptic elements in the defined region of the haptic feedback interface based on the determined at least one pattern.


	As shown by the above comparison, the limitations of claim 16 of the present application are fully encompassed by claim 13 of U.S. Patent No. 10503310, except for the italicized limitations. Furthermore, for the same reasons discussed above with regard to claim 1 of the present application, the limitations included in claim 1 are rendered obvious by Weinraub and Kaplan.
	Furthermore, regarding the italicized limitations of claim 16, Weinraub teaches:
wherein the second circuitry is further configured to adapt a shape of one or more haptic elements of the set of haptic elements in the touch-discernible feedback (See paragraph [0046]: the tactile output is mapped in such a way as to convey shapes and/or textures of one or more objects).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the assistive device (as claimed in claim 13 of Patent No. 10503310) by including the missing limitations (as claimed in claim 1 of the present application and taught by Weinraub). Specifically, by including the claimed process of adapting a shape of the one or more haptic elements, the user will be able to discern information about objects surrounding the user, including shape (See Weinraub, paragraph [0046]).

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10503310 in view of Weinraub and Kaplan.

Present Application 
U.S. Patent No. 10503310
17. The assistive device according to claim 1, wherein the haptic feedback interface is a haptic input/output (110) interface.
14. The assistive device according to claim 1, wherein the haptic feedback interface is a haptic input/output interface.


As shown by the above comparison, the limitations of claim 17 of the present application are fully encompassed by claim 14 of U.S. Patent No. 10503310. Furthermore, for the same reasons discussed above with regard to claim 1 of the present application, the limitations included in claim 1 are rendered obvious by Weinraub and Kaplan.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Maheriya; Kiran K. (US-9792501-B1): pertinent for its disclosure of visual assist devices that determines relevant objects (See paragraph [0053]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692